On July 29,1996, the Court’s suspended sentence imposed on September 25,1995 for the offense of Criminal possession of dangerous drugs, was hereby revoked. The defendant Robert John Jenkins is sentenced to a term of five (5) years in the Montana State Prison. The defendant shall not be eligible for parole consideration until he has successfully completed the Prison’s chemical dependency program.
On November 14,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by attorney Brian Fay. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision *117of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 2nd day of December, 1996.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 14th day of November, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Alternate Member, Hon. Robert Boyd
The Sentence Review Board wishes to thank attorney Brian Fay for representing Robert J. Jenkins in this matter.